DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 10/26/2020. This application is a continuation (CON) of the patents US 10,819,516 and US 10,320,564.
Claim 1 is currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the non-patent literature document, for which the copy of the document is not provided.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,819,516 B2. This is a statutory double patenting rejection.

Examiner’s Note Regarding Prior-art Rejections
As explained in the double patenting rejections stated above, the current limitations are subject to a statutory type (35 U.S.C. 101) double patenting rejection. However, a potential concept of the application can be found in:
Garcia Morchon et al. (US 8356180 B2) teaches a method of security management in a wireless network by identifying a plurality of orthogonal classifications of medical devices; generating identifiers for each security domain within each of the orthogonal classifications; generating keying material for each identifier; and exchanging identifiers to establish a key agreement, or an access control, or privacy protection. Beneficially, once the classifications are determined according to the different features of an entity or device and keying material distributed to the different entities and devices, two devices can exchange their identifiers, and exploit the distributed keying material to achieve device authentication and key agreement.
Alasingara Bhattachar et al. (US 2015/0256542 A1) teaches method and system for user authentication. The method comprises receiving an authentication code from an application server seeking authentication of the user. Further, a private key of the user is computed in real time based on a user identity (ID) of the user and a master secret key of the private key generator (PKG). The method further comprises, ascertaining a verification code based on the private key of the user and a verification timestamp, wherein the verification timestamp indicates a time at which the ascertaining of the verification code was initiated. Further, the authentication code is compared with the verification code. Further, the method comprises authenticating the user based on the comparison.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAUNG T LWIN/Primary Examiner, Art Unit 2495